United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, PIEDMONT POST
OFFICE, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 11-220
Issued: September 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2010 appellant, through his representative, filed a timely appeal from a
July 21, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that a July 30, 2009
wage-earning capacity decision should be modified.
On appeal, appellant’s representative asserts that the wage-earning capacity decision was
issued in error.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 9, 2003 appellant, then a 33-year-old mail carrier, had right foot pain while
delivering mail. The claim was accepted for bilateral plantar fasciitis and tarsal tunnel
syndrome. Dr. John Ambrosino, a podiatrist, performed right lower extremity decompressive
surgery on June 10, 2004 and right foot plantar fascial release on October 28, 2004. Appellant
returned to modified duty for five hours daily on July 27, 2005 and began working eight hours of
modified-duty daily on July 21, 2007.2 He missed intermittent periods thereafter.
In duty status reports dated March 10 and April 4, 2008, Dr. Ambrosino advised that
appellant could return to work on March 1, 2008 and provided restrictions to his physical
activity. Appellant accepted a modified assignment and returned to full-time duty on
April 2, 2008.3 On July 22, 2008 the employing establishment offered him a position casing
mail for eight hours daily, to sit and stand as needed, using hands. The position description
indicated that appellant was to case mail for four hours intermittently, process undeliverable mail
for three hours intermittently and deliver mail for one hour intermittently. Appellant was
physically restricted to standing, bending, pushing and pulling intermittently for 1.5 hours,
walking intermittently for 1 hour, climbing intermittently for 1.5 hour and driving and operating
machinery intermittently for 4 hours. A second July 22, 2008 job offer, signed by a supervisor
that day, indicated that he was to case mail as assigned, with sitting and standing as needed using
hands, for three hours daily and was to sit for five hours. Appellant accepted the revised job
description but did not date it.
Appellant was again off work for the period July 25 to August 23, 2008. On August 18,
2008 Kim Page, a vocational rehabilitation counselor assigned to the case, advised that the
employing establishment informed her that appellant had a new job offer to case mail for two
hours daily and sit on a stool for the rest of the day doing nothing.
In October 2008, OWCP referred appellant to Dr. Kevin F. Hanley, Board-certified is
orthopedic surgery, for a second-opinion evaluation. In an October 22, 2008 report,4 Dr. Hanley
noted the history of injury and his review of the medical record. He provided physical
examination findings and diagnosed tarsal tunnel syndrome, right, surgically treated, with
residual symptomatic neuritis of the posterior tibial nerve; bilateral plantar fasciitis; and tarsal
tunnel syndrome, left, untreated, all of which were related to the cumulative activities of
appellant’s mail carrier position. Dr. Hanley indicated that appellant continued to have residuals
2

In a December 26, 2006 report, Dr. Arthur M. Auerbach, a Board-certified orthopedist who provided a
second-opinion evaluation for OWCP, diagnosed history of bilateral plantar fasciitis and tarsal tunnel syndrome with
residuals including chronic pain syndrome of the right foot and ankle, due to the employment injury. He advised
that appellant could work 8 hours daily with permanent restrictions on standing and walking of 1.5 hours daily,
operating a motor vehicle for 4 hours daily and no squatting or climbing.
3

The position description indicated that appellant was to case mail for four hours intermittently, process
undeliverable mail for three hours intermittently and deliver mail for one-hour intermittently. He was physically
restricted to standing, bending, pushing and pulling intermittently for 1.5 hours, walking intermittently for 1 hour,
climbing intermittently for .5 hours and driving and operating machinery intermittently for 4 hours.
4

Dr. Hanley’s report is dated August 27, 2008. However, he stated in the report that he evaluated appellant on
October 22, 2008.

2

of significant sensitivity about the released nerves and appeared to be in the early phases of a
complex regional pain syndrome. He recommended pain management and advised that appellant
could work eight hours a day with weight-bearing limited to two hours daily and intermittent
breaks. Lifting was restricted to 30 pounds.
On February 20, 2009 Dr. Ambrosino advised that appellant could perform sedentary
work for 8 hours daily with climbing limited to 0.5 hours daily; driving, walking, lifting and
squatting restricted to 1-hour daily; standing, bending, stooping, pushing and pulling to 1.5 hours
daily; and kneeling to 2 hours daily with a 35 pound weight restriction.
On July 9, 2009 the employing establishment informed OWCP that appellant was
working, based on the July 22, 2008 job offer, at an annual salary of $51,466.00 and noted that
the current salary for his date-of-injury position was $46,920.00.
In a July 30, 2009 decision, OWCP noted that appellant was reemployed as a modified
carrier, effective July 22, 2008. It found that his actual earnings represented his wage-earning
capacity with zero loss. On August 17, 2009 the employing establishment removed appellant
from his bid position at route number 11003, effective August 22, 2009 and on October 23, 2009,
informed him that, following guidelines set forth by the National Reassessment Process (NRP), it
did not have limited duty within his medical restrictions.
Appellant filed Form CA-7, claims for compensation, beginning on October 24, 2009.5
On November 30, 2009 OWCP informed him of the requirements for modifying a wage-earning
capacity determination. On December 29, 2009 appellant asserted that the July 30, 2009
wage-earning capacity decision was in error.
In a January 28, 2010 decision, OWCP denied modification of the July 30, 2009
wage-earning capacity decision and denied the wage-loss claim beginning October 24, 2009.
Appellant timely requested a hearing. He submitted additional evidence including a
February 19, 2008 employing establishment memorandum regarding nonproductive limited duty
and a grievance settlement regarding an August 27, 2009 removal. A February 16, 2010 equal
employment opportunity (EEO) notice of right to file in a mixed case regarding appellant’s
removal under NRP informed him that he could file an appeal with the Merit Systems Protection
Board or, in the alternative, file a formal EEO complaint of discrimination with the employing
establishment. In treatment notes dated December 2, 2009 to June 21, 2010, Dr. Ambrosino
described appellant’s condition. He noted that appellant stopped work on October 23, 2009.
Dr. Ambrosino provided no additional restrictions.
At the hearing, held telephonically on May 24, 2010, counsel asserted that the modified
position, on which the wage-earning capacity determination was based, indicated that appellant’s
position was not a real job because he was performing no work at all for five hours a day. Thus,
5

In July 2009, OWCP referred appellant to Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon, for an
impairment rating. In an August 3, 2009 report, Dr. Swartz advised that appellant had three percent impairment of
the right leg and one percent impairment on the left. On November 9, 2009 appellant was granted a schedule award
for three percent impairment of the right leg and one percent impairment on the left.

3

the position was, in actuality, only a three-hour a day job, which was part-time and sheltered and
therefore the wage-earning capacity determination was in error. On June 2, 2010 OWCP’s
hearing representative provided the employing establishment a copy of the hearing transcript and
allowed it 20 days to submit comments or additional evidence.
By decision dated July 21, 2010, OWCP’s hearing representative affirmed the
January 28, 2010 decision.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.6 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.7
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of
wage-earning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.8
ANALYSIS
The Board finds this case is not in posture for decision. OWCP accepted that appellant
sustained bilateral plantar fasciitis and tarsal tunnel syndrome and he underwent surgery on his
feet on June 10 and October 28, 2004. Appellant returned to a modified carrier position in 2005.
On July 22, 2008 the employing establishment offered a modified position that he accepted. In a
July 30, 2009 decision, OWCP found that appellant’s actual earnings effective July 22, 2008
represented his wage-earning capacity with zero loss.
Appellant continued to work full-time in the modified position until October 23, 2009
when the employing establishment sent him home as part of NRP, after determining that it did
not have limited duty within his medical restrictions. He filed claims for wage loss beginning
October 24, 2009, based on the withdrawal of his modified position under NRP. Appellant
argued on appeal that the wage-earning capacity decision was in error.
As noted above, OWCP issued a formal loss of wage-earning capacity decision on
July 30, 2009. The employing establishment reassessed appellant’s rated position under NRP.
This resulted in a withdrawal of appellant’s modified duty, and he filed claims for wage-loss
compensation beginning October 24, 2009.

6

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

7

Id.

8

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

When a loss of wage-earning capacity decision has been issued, FECA Bulletin No.
09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate.9 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited duty or medical treatment is a result of injury-related
residuals, and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.10
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating, and
to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.11
In the case at hand, while OWCP’s hearing representative referred to FECA Bulletin No.
09-05 in the July 21, 2010 decision, the Board finds that he did not adequately explore the
medical evidence under the standard described above, i.e., whether a current medical report
supports work-related disability and establishes that the current need for limited duty or medical
treatment is a result of injury-related residuals.
As OWCP failed to fully follow the guidelines in FECA Bulletin No. 09-05, the Board
will set aside the July 21, 2010 decision and remand the case for further consideration. After
proper compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate
de novo decision on appellant’s entitlement to wage-loss compensation beginning
October 24, 2009.12
CONCLUSION
The Board finds this case not in posture for decision.

9

Id.

10

Id. at §§ I.A.1-2

11

Id. at § I.A.3.

12

See M.E., Docket No. 11-1416 (issued May 17, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

